67 F.3d 310
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Eleazar Estrada MARTINEZ, Defendant-Appellant.
No. 94-50628.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 18, 1995.*Decided Sept. 25, 1995.

Before:  BROWNING, GOODWIN, and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
Eleazar Estrada Martinez appeals his conviction, following trial by jury, for importation and possession of marijuana with intent to distribute in violation of 21 U.S.C. Secs. 841(a)(1), 952, 960.  Martinez contends the district erred when it prevented him from testifying to out-of-court statements made by third parties.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291.  After reviewing the district court's evidentiary rulings for an abuse of discretion, United States v. Baylock, 20 F.3d 1458, 1462 (9th Cir.1994), we affirm.


3
At trial, the defense contended that Martinez had no knowledge that the car he drove into the United States contained marijuana.  Martinez testified in his own defense.  During this testimony, defense counsel sought to show how easily Martinez could be duped by eliciting from Martinez testimony regarding a car he had purchased.  It seems that the title to the car was such an obvious fake that Martinez's friends could tell this was the case at first glance.  When defense counsel asked Martinez what his friends' reactions were when they saw the title, the government objected on hearsay grounds.  The district court sustained the objection.  Defense counsel rephrased the question.  When defense counsel asked Martinez what happened after he showed the title to his friends, the government made no objection until after Martinez testified to his friends' statements.  The district court did not rule on the objection or strike the testimony.  Thus, the very testimony Martinez argues was improperly excluded was in fact heard by the jury.  The jury nonetheless rejected Martinez's lack-of-knowledge defense.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3